                                                                                                   E-FILED
                                                                 Wednesday, 08 January, 2020 11:41:05 AM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
LINDSEY JO R.,                               )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )       Case No. 18-cv-1435-JES-JEH
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )
                       Defendant.            )

                                            ORDER
       This matter is now before the Court on a Report and Recommendation from Magistrate

Judge Hawley. Doc. 17. More than 14 days have elapsed since the filing of the Report and

Recommendation, and no objections have been made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v. Studio 21, Ltd.,

797 F.2d 538, 539 (7th Cir. 1986). As the parties have not presented timely objections, any such

objections have been waived. Id. Accordingly, the Court adopts the Magistrate Judge’s Report

and Recommendation (Doc. 17), grants Plaintiff’s Motion for Summary Judgment (Doc. 9), and

denies Defendant’s Motion for Summary Affirmance (Doc. 13 ). This case is remanded to the

Commissioner of Social Security for further proceedings consistent with the Report and

Recommendation pursuant to 42 U.S.C. § 405(g), Sentence Four.

IT IS SO ORDERED.

The Clerk is directed to close the case.



               Signed on this 8th day of January, 2020.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge
                                                 1
